              Case 2:19-cv-02218-DLR Document 19 Filed 06/03/19 Page 1 of 2




 1   TRINETTE G. KENT (State Bar No. 025180)
     3219 E Camelback Rd #588
 2    1
     Phoenix, AZ 85018
 3   Telephone:
      4          (480) 247-9644
     Facsimile: (480) 717-4781
 4   E-mail: tkent@lemberglaw.com
 5
     Anthony Paronich, admitted pro hac vice
 6   Email: anthony@paronichlaw.com
     PARONICH LAW, P.C.
 7
     350 Lincoln Street, Suite 2400
 8   Hingham, MA 02043
     Telephone: (508) 221-1510
 9
10   Attorneys for Plaintiff
11                IN THE UNITED STATES DISTRICT COURT FOR
12                         THE DISTRICT OF ARIZONA
     _____________________________________
13
14
      Deborah Schick, individually and on behalf Case No. 2:19-cv-02218-DLR
      of a class of all persons and entities similarly
15    situated,
16
                    Plaintiff,                          JOINT STIPULATION TO
17                                                      RESOLVE MOTION TO COMPEL
      vs.                                               AND VACATE HEARING
18
19    Resolute Bank and John Doe Corporation
      d/b/a Reverse Mortgage Savings Center.
20
                    Defendants.
21
22
23
            Plaintiff Deborah Schick and Defendant Resolute Bank (“Defendant”) (together,
24
     the “Parties”) by and through their respective counsel, and pursuant to Fed. R. Civ. P.
25
26   6(b), hereby STIPULATE and AGREE as follows:

27
28
                 Case 2:19-cv-02218-DLR Document 19 Filed 06/03/19 Page 2 of 2




 1                                         STIPULATION
 2          1.       WHEREAS, on May 13, 2019 the Plaintiff filed a Motion to Compel
 3   Resolute Bank to Gather Records from their Vendor, Five Business Solutions. (Docket
 4   No. 14).
 5          2.       WHEREAS, on May 21, 2019 counsel for Resolute Bank sent a letter to
 6   Five Business Solutions in an attempt to retrieve those records.
 7          3.       WHEREAS, on May 28, 2019 Resolute Bank filed its opposition to
 8   Plaintiff’s Motion to Compel. (Docket No. 16).
 9          4.       WHEREAS, the Court set a hearing for June 6, 2019 on Plaintiff’s Motion
10
     to Compel. (Docket No. 17).
11
            5.       WHEREAS, the parties have agreed that (a) the Plaintiff will receive a copy
12
     of any responsive documents the Defendant receives in response to the May 21, 2019
13
     letter and (b) the Plaintiff will be permitted to issue subpoenas to any telephone
14
     companies that may have information regarding the issues raised by the Plaintiff in her
15
     motion.
16
            IT IS SO STIPULATED
17
18
            By: /s/ Anthony I. Paronich         By: /s/ Ryan J. Talamante
19                Anthony I. Paronich                   Ryan J. Talamante
20                Attorney for Plaintiff                Attorney for Defendant

21
                                   CERTIFICATE OF SERVICE
22
            I hereby certify that on June 3, 2019, I electronically filed the foregoing with the
23
24   Clerk of Court using the CM/ECF system which will automatically send notification to

25   all attorneys of record.
26
                                                       By: /s/ Anthony I. Paronich
27
28


                                                   2
